Case 1:19-cr-00109-SPW Document 81 Filed 09/02/20 Page 1of1

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA )
) PETITION TO OPEN JUVENILE RECORDS
VS.
)
WILLIAM CURTIS HILL, JR. ) CR 19-109-BLG-SPW-01
)

 

Whereas the above-named defendant has pled guilty to the offense(s) of Possession with Intent to
Distribute Methamphetamine, in United States District Court for the District of Montana, the
Petitioner requests all juvenile records pertaining to the defendant, including law enforcement,
County Probation, County Welfare, Department of Corrections records, and any records of alcohol,
drug and mental health treatment, be made available for the purpose of preparing a Presentence
Investigation Report for the Court.

Respectfully

Matt Shea
U. S. Probation Officer

MW re

Date

 

 

ORDER

 

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order
this a ie day of Ss ex 20%fie release of pertinent juvenile records
held by any law enforcement agency, Probation Office, Welfare Agency, or Department of
Corrections to the Petitioner or authorized agency of the United States Probation Office for the

purpose of preparing a Presentence Investigation Report forthe Court.
0 Li Mello

Honorable Susan P. Watters
United States District Judge
